Citation Nr: 0601198	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-27 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service connected diabetes mellitus.

2.  Entitlement to service connection for an eye condition, 
claimed as secondary to service connected diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the benefits sought 
on appeal.

In November 2005, the veteran was scheduled for a Board video 
conference hearing, but cancelled that hearing. 


FINDINGS OF FACT

1.  Hypertension is not shown by competent medical evidence 
to be linked to the veteran's service connected diabetes 
mellitus.

2.  An eye condition is not shown by competent medical 
evidence to be linked to the veteran's service connected 
diabetes mellitus.

3.  Bilateral hearing loss is not shown by competent medical 
evidence to have a nexus to service.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, it may not be presumed to have been so 
incurred, and it is not proximately due to a service 
connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2005).

2.  An eye condition was not incurred in or aggravated by 
active military service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310(a).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and a sensorineural hearing loss 
may not be presumed to have been so presumed.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although complete notice was not provided to 
the appellant until after the initial adjudication, he has 
not been prejudiced thereby.  The content of the notices 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2002 
correspondence, and in the June 2003 supplemental statement 
of case fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty while on inactive military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
Certain chronic disabilities, such as hypertension and a 
sensorineural hearing loss are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from active duty.  38 U.S.C.A §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury to include by reason of aggravation shall 
be service connected.  38 C.F.R. § 3.310(a).

A.  Hypertension

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of hypertension.  At his February 
1968 separation examination, the veteran's blood pressure 
reading was 122/72.

VA treatment records dated in April 2001 noted the veteran's 
history of hypertension and that he was taking Lisinopril.  

At his October 2002 VA examination, the veteran reported a 
diagnosis of diabetes mellitus coincident with a 
hospitalization for community acquired pneumonia some time 
between 1992 and 1993.  It was noted that the veteran was now 
fairly well controlled on oral hypoglycemic agents alone.  
The veteran indicated that in 1990 he was diagnosed with 
hypertension and ACE therapy with Vasotec or Enalapril was 
initiated.  At the time of the examination the veteran 
required the angiotensin receptor blocker Irbesartan and a 
beta blocker for control.

The examiner noted that according to the veteran, there was 
very little history of hypertension or diabetes on either his 
paternal or maternal side, though in reviewing the old 
military records, the examiner noted that a grandfather 
suffered from hypertension and a myocardial infarction.  
Multiple blood pressure recordings were obtained following 
which the diagnosis were marginally controlled hypertension 
with dual therapy, including a beta blocker and an 
angiotensin receptor blocker.  

The examiner opined that though persistent hyperglycemia had 
clearly been demonstrated to accelerate the microvascular 
complications of diabetes mellitus, the rapidity of its 
effect on promoting atherosclerotic macrovascular 
atherosclerotic cardiovascular changes had been somewhat less 
dramatic.  If diabetes mellitus developed at a younger age 
and antedates the onset of frank hypertension by at least 
five years, then, in the examiner's opinion, one could safely 
surmise that it was at least as likely as not to have 
influenced the emergence of hypertension.  In the specific 
case of this veteran, hypertension was recognized at the age 
of 49 years and might well have been "silently" present for 
a number of years prior.  

The retinopathic changes coupled with possible left 
ventricular hypertrophy voltage criteria in the veteran who 
was obese were suggestive of long standing hypertension.  The 
examiner noted that even allowing a few years for impaired 
glucose tolerance or early diabetes claimed by the veteran, 
still would not have been nearly sufficient time for a direct 
causal link to have been established between the onset of 
diabetes and onset of hypertension.

Additionally, even assuming that the veteran did develop 
diabetes (which was not nearly as likely to be "silent" as 
hypertension) in the late 1980s, certainly he should have 
developed some degree of diabetic nephropathy by now.  As it 
stands, the examiner noted that his last measurement of 
microalbuminuria was only slightly above the normal range.  
Therefore, the examiner did not believe in this case that it 
was at least as likely as not that hypertension was due to 
type II diabetes mellitus.  It was his belief that it was 
less than likely to be the case.

At his April 2004 RO hearing, the veteran testified that he 
was diagnosed with hypertension in about March 1994.  He 
indicated that he was treated for diabetes and then was told 
he had high blood pressure.  

A letter from Raymond T. King, M.D., dated in April 2004 
indicated that the veteran was diagnosed with type II 
diabetes in March 1994, and while treating the appellant for 
diabetes mellitus in the hospital, he also started treatment 
for hypertension.  The physician indicated that considering 
the appellant's paternal and maternal genealogy, (no history 
of hypertension or diabetes), it certainly appeared that 
hypertension was most probably caused by the diabetes.  

At his May 2004 VA examination, the examiner referenced the 
April 2004 letter from Raymond T. King, M.D.  The VA examiner 
noted that although Dr. King stated that he diagnosed the 
veteran with diabetes as well as hypertension in 1994, it was 
noted that the veteran was actually diagnosed with 
hypertension in 1990, four years prior to his initial 
treatment for diabetes.  The VA examiner opined that it was 
unlikely that the veteran had diabetes five years prior to 
his diagnosis of hypertension, that is, it was unlikely that 
he would have had diabetes back in 1985, without finding out 
about it until 10 years later.  

The examiner noted that the veteran's blood pressure was 
fairly well controlled, in the mid-140s to 150, although 
better control could be affected with some weight loss, since 
he was moderately obese.  The VA examiner indicated that 
having reviewed the medical records that were provided, it 
was his opinion that the original conclusion that the 
veteran's hypertension was not the result of the diabetes was 
correct.  

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for hypertension, secondary to the service 
connected diabetes mellitus.

The veteran's private treating physician rendered a statement 
concerning his hypertension.  He indicated that he diagnosed 
the veteran with diabetes type II and hypertension in 1994, 
and based on a lack of familial history of hypertension or 
diabetes, he opined that hypertension was most probably 
caused by his diabetes.  This examiner did not, however, 
indicate that he reviewed the medical evidence in the claims 
file.  

At an October 2002 VA examination, the veteran reported that 
he was diagnosed with hypertension in 1990.  In addition, in 
the veteran's service medical records and noted in the 
October 2002 VA examination, the veteran's grandfather 
suffered from hypertension and a myocardial infarction.  Dr. 
King did not address the veteran's earlier diagnosis of 
hypertension or his grandfather's history of hypertension 
when rendering his opinion.  As "evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent' medical evidence,"  Swann v. Brown, 5 
Vet. App. 229, 233 (1993), little weight is assigned to the 
April 2004 statement because it appears that the evidence was 
not thoroughly reviewed prior to the opinion being rendered. 

As true with any piece of evidence, the weight to be attached 
to medical opinions is within the province of the Board as 
adjudicators.  See generally, Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  Further, the United States Court of 
Appeals for Veterans Claims rejected the "treating physician 
rule," which holds that opinions of a claimant's treating 
physician are entitled to greater weight than opinions from 
medical experts who have not treated a claimant.  Guerrieri 
v. Brown, 4 Vet. App. 467, 471 (1993).

On the other hand, opinions rendered by VA physicians in 
October 2002 and May 2004 indicated that they reviewed the 
veteran's claims file prior to submitting their opinions that 
it was not likely as not that the veteran's hypertension was 
due to his type II diabetes.  These physicians provided 
medical rationale for their opinions.  The May 2004 VA 
examiner opined that the original opinion was correct and 
indicated that Dr. King's opinion was based on the fact that 
he was unaware that the veteran had been diagnosed with 
hypertension four years prior to the onset of his diabetes 
mellitus.  

The evidence shows that the veteran's hypertension predated 
his diabetes mellitus and therefore service connection is not 
warranted.  

B.  Eye disability

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of an eye condition.  On his February 
1968 separation examination, the veteran's vision was noted 
as 20/20 bilaterally.  Clinical evaluation of the eyes, to 
include an ophthalmoscopic study, revealed normal findings.

VA treatment records show that in 2002, the veteran was 
treated for branch retinal vein occlusion with macular right 
eye edema.  The veteran underwent a focal laser treatment of 
the retinal lesion of the right eye in October 2002.  It was 
noted that the veteran's right eye was within normal limits 
without any diabetic retinopathy.  The records also indicate 
refractive error and cataracts of both eyes.  

In March 2004, the veteran underwent an eye examination.  It 
was noted that the veteran had a history of non-ischemic 
branch retinal vein occlusion of the right eye, status post 
focal laser of the right eye.  The veteran reported that 
everything seemed good and needed a pair of bifocals for 
computer distance and one pair of tinted bifocals for 
driving.  Following an examination the impressions included: 
history of branch retinal vein occlusion sup/temp arcade 
right eye; status post laser treatment for edema, consistent 
with 20/40 vision; type II diabetes mellitus with no 
retinopathy bilaterally with high hemoglobin A1C, and fasting 
blood sugar in January 2004; hyperopia of the right 
eye/hyperopic astigmatism of the left eye; and bilateral 
presbyopia.

It was noted that the veteran must lower his blood sugar 
levels to prevent systemic and ocular complications from 
diabetes mellitus.  

At his April 2004 RO hearing, the veteran testified that two 
and a half years prior he had laser surgery for leakage in 
his eye.  The veteran indicated that he had decreased vision 
in the one eye.

Analysis

Based on the foregoing evidence, it is found that the veteran 
is not entitled to service connection for an eye disability 
on a secondary basis.  VA medical records show that surgery 
was performed in October 2002 for a branch retinal vein 
occlusion with macular edema of the right eye.  No diabetic 
retinopathy was found.  

There is no competent evidence linking any current eye 
disorder to the appellant's service connected diabetes 
mellitus.  Without competent evidence linking a current eye 
disorder to service, or to a service connected disorder, the 
Board finds that the veteran's eye condition is not 
proximately due to service, to include due to diabetes 
mellitus.  

The appeal is denied.

C.  Hearing loss

Background

The veteran contends that he suffers from hearing loss that 
was manifested in service.  Service medical records are 
negative for any complaints, treatment, or diagnoses of a 
hearing loss.  The veteran served on active duty as a motor 
transport officer.

At a September 2001 VA audiology consultation the veteran 
complained of decreased hearing.  He gave a history of 
hazardous noise exposure while in the service and assigned to 
an artillery unit.  He reported that he missed a lot of what 
people were saying.  He denied current tinnitus, but did have 
some in the past.  Following examination the appellant was 
treated for impacted cerumen in the right ear.  The left ear 
was clear.  The veteran was to return to the audio clinic in 
November 2001 for evaluation, but he failed to do so.

At a January 2004 VA audiology consultation, the veteran 
reported being nearby artillery fire while in Vietnam for 15 
months and not being able to hear well afterwards.

An audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
70
75
70
LEFT
30
30
65
70
70

Speech audiometry revealed a speech recognition ability of 88 
percent in the right ear and 80 percent in the left ear.

The assessment was mild sensorineural hearing loss in both 
ears from 250-1000 Hertz, sloping to a moderate to moderately 
severe sensorineural hearing loss with good word recognition 
ability in quiet at most comfortable listening levels.  

At his April 2004 RO hearing, the veteran testified that he 
was a motor transport officer while in the Marines and part 
of his job was to travel into the field to deliver parts to 
the trucks that tow the 105 and 155 howitzers and that on 
occasion he was exposed to gunfire.  

Analysis

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2005).  In 
this case, the veteran meets the requirements for hearing 
impairment.

Incurrence of a chronic hearing loss in service is not 
factually shown.  The veteran's pre-commissioning examination 
dated January 1964 showed whispered and spoken voice to be 
15/15 bilaterally, and his separation examination in February 
1968 showed whispered voice to be 15/15 bilaterally.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of hearing loss to a 
compensably disabling degree within the first year following 
separation from active duty.  The veteran reports first 
diagnosis of hearing loss in 2001, approximately 33 years 
after service.  Under these circumstances, the preponderance 
of the evidence is against finding a basis for concluding 
that he has a hearing loss that is the result of any disease 
or injury in service.  Accordingly, the claim must be denied.

In reaching each of the foregoing decisions the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in his, the benefit-of-the-doubt rule is not applicable.  The 
appeal as to these issues must be denied.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Entitlement to service connection for hypertension, secondary 
to diabetes mellitus, is denied.

Entitlement to service connection for an eye condition, 
secondary to diabetes mellitus, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


